
	

115 HR 678 : Department of Homeland Security Support to Fusion Centers Act of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 678
		IN THE SENATE OF THE UNITED STATES
		February 1, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require an assessment of fusion center personnel needs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Support to Fusion Centers Act of 2017. 2.Fusion center personnel needs assessmentNot later than 120 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an assessment of Department of Homeland Security personnel assigned to fusion centers pursuant to subsection (c) of section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), including an assessment of whether deploying additional Department personnel to such fusion centers would enhance the Department’s mission under section 101(b) of such Act and the National Network of Fusion Centers. The assessment required under this subsection shall include the following:
 (1)Information on the current deployment of the Department’s personnel to each fusion center. (2)Information on the roles and responsibilities of the Department’s Office of Intelligence and Analysis intelligence officers, intelligence analysts, senior reports officers, reports officers, and regional directors deployed to fusion centers.
 (3)Information on Federal resources, in addition to personnel, provided to each fusion center. (4)An analysis of the optimal number of personnel the Office of Intelligence and Analysis should deploy to fusion centers, including a cost-benefit analysis comparing deployed personnel with technological solutions to support information sharing.
 (5)An assessment of fusion centers located in jurisdictions along land and maritime borders of the United States, and the degree to which deploying personnel, as appropriate, from U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and the Coast Guard to such fusion centers would enhance the integrity and security at such borders by helping Federal, State, local, tribal, and territorial law enforcement authorities to identify, investigate, and interdict persons, weapons, and related contraband that pose a threat to homeland security.
 (6)An assessment of fusion centers located in jurisdictions with large and medium hub airports, and the degree to which deploying, as appropriate, personnel from the Transportation Security Administration to such fusion centers would enhance the integrity and security of aviation security.
			3.Program for State and local analyst clearances
 (a)Sense of CongressIt is the sense of Congress that any program established by the Under Secretary for Intelligence and Analysis of the Department of Homeland Security to provide eligibility for access to information classified as Top Secret for State, local, tribal, and territorial analysts located in fusion centers shall be consistent with the need to know requirements pursuant to Executive Order No. 13526 (50 U.S.C. 3161 note).
 (b)ReportNot later than 2 years after the date of the enactment of this Act, the Under Secretary of Intelligence and Analysis of the Department of Homeland Security, in consultation with the Director of National Intelligence, shall submit to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate a report on the following:
 (1)The process by which the Under Secretary of Intelligence and Analysis determines a need to know pursuant to Executive Order No. 13526 to sponsor Top Secret clearances for appropriate State, local, tribal, and territorial analysts located in fusion centers.
 (2)The effects of such Top Secret clearances on enhancing information sharing with State, local, tribal, and territorial partners.
 (3)The cost for providing such Top Secret clearances for State, local, tribal, and territorial analysts located in fusion centers, including training and background investigations.
 (4)The operational security protocols, training, management, and risks associated with providing such Top Secret clearances for State, local, tribal, and territorial analysts located in fusion centers.
 4.Information technology assessmentThe Under Secretary of Intelligence and Analysis of the Department of Homeland Security, in collaboration with the Chief Information Officer of the Department and representatives from the National Network of Fusion Centers, shall conduct an assessment of information systems (as such term is defined in section 3502 of title 44, United States Code) used to share homeland security information between the Department and fusion centers in the National Network of Fusion Centers and make upgrades to such systems, as appropriate. Such assessment shall include the following:
 (1)An evaluation of the accessibility and ease of use of such systems by fusion centers in the National Network of Fusion Centers.
 (2)A review to determine how to establish improved interoperability of departmental information systems with existing information systems used by fusion centers in the National Network of Fusion Centers.
 (3)An evaluation of participation levels of departmental components and offices of information systems used to share homeland security information with fusion centers in the National Network of Fusion Centers.
 5.Memorandum of understandingNot later than 1 year after the date of the enactment of this Act, the Under Secretary of Intelligence and Analysis of the Department of Homeland Security shall enter into a memorandum of understanding with each fusion center in the National Network of Fusion Centers regarding the type of information such fusion centers will provide to the Department and whether such information may be subject to public disclosure.
 6.AmendmentsSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended— (1)in subsection (d), by striking and tribal each place it appears and inserting tribal, and territorial;
 (2)in subsection (e), by striking and tribal each place it appears and inserting tribal, and territorial; (3)in subsection (g)(1), by striking or tribal and inserting tribal, or territorial;
 (4)in subsection (i)— (A)in paragraph (3), by striking and tribal and inserting tribal, territorial; and
 (B)in paragraph (6), by inserting territorial, after tribal,; and (5)in subsection (j)(1), by striking or tribal and inserting tribal, or territorial.
 7.DefinitionsIn this Act: (1)Fusion centerThe term fusion center has the meaning given such term in subsection (j) of section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).
 (2)National Network of Fusion CentersThe term National Network of Fusion Centers means a decentralized arrangement of fusion centers intended to enhance individual State and urban area fusion centers’ ability to leverage the capabilities and expertise of all such fusion centers for the purpose of enhancing analysis and homeland security information sharing nationally.
			Passed the House of Representatives January 31, 2017.Karen L. Haas,Clerk.
